DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/18/2021 has been entered.

 
Amendment Entry
Applicant's amendment or response filed 03/18/2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 3, 5, 9-13, 17, 23, 28-37, and 40-41 have been cancelled.  Accordingly, claims 1-2, 4, 6-8, 14-16, 18-22, 24-27, 38-39, and 42 are pending, with claims 18-22, 24-27, 38-39, and 42 are currently withdrawn and claims 1-2, 4, 6-8, and 14-16 are examined.
Priority
This application is a continuation of 13/837,134, filed 03/15/2013.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 4, 6-8, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-2, 4, 6-8, and 14-16 is/are directed method for predicting risk of pre-eclampsia in a pregnant individual, the method comprising: measuring two or more biochemical markers including a retinol binding protein (RBP4) biochemical marker and a placental growth factor (PlGF) biochemical marker in a blood sample obtained from the pregnant individual to determine two or more biomarker levels including an RBP4 biomarker level and a P1GF biochemical marker; identifying, by a processor of a computing device, for each of the two or more measured biochemical markers, a difference between the measured biomarker level and a corresponding predetermined control level; responsive to the identifying, determining, by the processor, a prediction corresponding to a relative risk of the pregnant individual developing pre-eclampsia, and in instances wherein the prediction is an increased risk of the pregnant individual developing pre-eclampsia, administering to the pregnant individual medication consisting o
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are nothing more than a routine and conventional method of measuring two or more biochemical markers including a retinol binding protein (RBP4) biochemical marker and a placental growth factor (PlGF) biochemical marker in a blood sample obtained from the pregnant individual to determine two or more biomarker levels including an RBP4 biomarker level and a P1GF See e.g. In re Grams; Ambry; Cleveland Clinic (see MPEP 2106-merely adding a generic computer is not enough.)
These claims do not integrate the natural principle into a practical application, such as adding an unconditional treatment step. The treatment step is conditional on the diagnosis.
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon.  Specifically, the claim is directed to the relationship between levels RBP4 and  preeclampsia (which is a natural correlation/ law of nature).  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the obtaining step is mere data gathering. Obtaining is necessary to gather the data to apply the natural exception.  See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  An unconditional treatment step at the end of the claim may make the claim patent eligible.  
However, measuring two or more biochemical markers including a retinol binding protein (RBP4) biochemical marker and a placental growth factor (PlGF) biochemical marker in a blood sample obtained from the pregnant individual to determine two or more biomarker levels including an RBP4 biomarker level and a P1GF biochemical marker in this patient population was previously undertaken by those of skill in the art, indicating that such a feature does not go beyond well-understood, routine activity.  
For example, Al-Kholy et al., Serum levels of placental growth factor and retinol-binding protein-4 in pregnancy-induced hypertensive women, Journal of American Science , 2010 (6; 12), 448-455 teaches at abstract measuring RBP4 and PlGF in the blood of pregnant women for preeclampsia and teaches that they are known biomarkers for preeclampsia. The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
Also weighing against eligibility is the fact that the step of assessing the measuring the levels of these biomarkers is a step that anyone practicing the naturally occurring correlation would necessarily have to undertake.  Such steps are not sufficient to ensure that the claims 
Finally, the identifying step and determining step are mental steps and fall under the abstract idea judicial exception even though they are done by a computer.   Since as explained above, the measuring step is routine and conventional, the claim as a whole does not amount to significantly more than the abstract idea and natural principle.
Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method. 
For all of these reasons, the elements/steps recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly more than the judicial exception(s) itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 6-8, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagalla et al. (US20100016173) in view of Kas et al (US20110251094A1).
With respect to claim 1, Nagalla, throughout the reference and especially at [0010]-[0011], [0060], [0074], [0103]-[0105],  claims 30-49l, teaches a method for predicting risk of pre-eclampsia in a pregnant individual, the method comprising measuring one or more biochemical markers including a retinol binding protein biochemical marker in a blood sample (serum sample) obtained from the pregnant individual during a first trimester of pregnancy (9-11 
Nagalla does not teach that the control was predetermined and does not teach administering the treatment.
	However, Kas, throughout the reference and especially at [0023], [0028], [0306], [0315]-[0316], [0338] teaches diagnosing preeclampsia by comparing biomarkers to a predetermined normal reference value (pregnant women with normal pregnancy).  Kas at claims 8-10, [0058]-[0059], [0305] teaches administering an anti-hypertensive treatment after diagnosis because it will allow for early intervention, which is more effective and can be done safely at home.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a predetermined control value and to have administered the anti-hypertensive therapy, as taught by Kas, in the method of Nagalla.
One of ordinary skill in the art would have been to have used a predetermined control value and to have administered the anti-hypertensive therapy, as taught by Kas, in the method of in re Venner, the court held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).   
One of ordinary skill in the art would have a reasonable expectation of success, because treating and using known control values are routine.
With respect to claim 2, Nagalla at claim 30 teaches measuring pappalysin-1.
With respect to claim 4, Nagalla at [0118]-[0123] (including table 2) and claim 45  teaches predicting risk of severe preeclampsia.
With respect to claims 6-7, Nagalla at [0006]-[0007], [0072], [0106] teaches including additional risk factors such as smoking and weight.  Moreover, Karumanchi at claim 71 teaches diagnosing in part using the BMI of the mother or the gestational age of the fetus.
With respect to claim 8, Nagalla at claim 30 and [0118]-[0123] and table 2 teaches diagnosing risk if there is a statistically significant increase in RBP4. 
With respect to claim 14, Nagalla at claim 30 teaches serum.
With respect to claims 15-16, Nagalla at claim 30 and 54 teaches determining the concentration of each biomarker by immunoassay.
Response to Arguments
No claims are allowed.
Applicant’s arguments with respect to the 35 U.S.C. 103(a) rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641